NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY E. WALKER,                              No.    16-16715

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-00480-JCM-PAL
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM*
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted December 6, 2017**
                            San Francisco, California

Before: RAWLINSON and OWENS, Circuit Judges, and RICE,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
      Gregory E. Walker appeals the district court’s order affirming the Social

Security Administration’s denial of his application for disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s order de

novo and may reverse the agency’s denial of benefits only if the ALJ’s decision is

not supported by substantial evidence or contains legal error. Garrison v. Colvin,

759 F.3d 995, 1009-10 (9th Cir. 2014). We affirm.

      Walker argues the ALJ erred in failing to explain why the Residual

Functional Capacity (RFC) departed from the “accepted” or “adopted” finding that

Walker was limited to one- and two-step tasks, as opined by the reviewing

provider Sally Skewis, Ph.D. Notably, Walker does not challenge the weight given

to any medical opinion or the ALJ’s finding that Walker was not entirely credible.

      A review of the ALJ’s decision demonstrates the ALJ did not accept or

adopt the limitation to one- and two-step tasks, although the ALJ adopted a

separate portion of Dr. Skewis’s opinion. As such, Walker’s argument is based on

a false premise and thus fails. Walker does not otherwise argue the RFC

determination was not supported by substantial evidence. Accordingly, Walker

has waived any additional argument that the RFC was not supported by substantial

evidence. Maldonado v. Morales, 556 F.3d 1037, 1048 n.4 (9th Cir. 2009)

(“Arguments made in passing and inadequately briefed are waived.”).




                                         2                                    16-16715
      Moreover, the ALJ found Walker was not eligible for benefits because

Walker was non-compliant with his treatment regimen without providing a good

reason. This is an independent basis for denying Walker’s application. 20 C.F.R.

§ 404.1530(b). Walker never challenged this finding and thus waives the

argument. Maldonado, 556 F.3d at 1048 n.4. As a result, any purported error in

Walker’s assigned RFC would be harmless.

       AFFIRMED.




                                        3                                 16-16715